Citation Nr: 0216503	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee wherein service connection for PTSD was denied.  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  The veteran does not have a verifiable stressor.

3.  The veteran's PTSD is not related to a disease or injury 
in active military service.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a psychiatric disorder, and there is no issue 
as to the provision of a form or completion of an 
application.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In January 1999, VA notified the veteran of 
evidence needed to support his claim for service connection 
for PTSD.  Specifically, he was asked to furnish details of 
his inservice stressful incident(s) to include:  dates, 
places, and units of assignment at the time of the events; a 
description of the events; medals or citations received as a 
result of the events, and names and other identifying 
information concerning any other individual involved in the 
events.  The veteran was provided a copy of the August 1999 
rating action, which denied his claim for service connection 
and summarized the evidence then of record.  The March 2001 
Statement of the Case identified the evidence then of record 
and the evidence necessary to substantiate the claim.  It 
also notified the veteran of VA's and his responsibilities 
and duty to assist in providing and obtaining evidence to 
support the veteran's claim in accordance with the VCAA.  
Specifically, the veteran was informed that it was VA's 
responsibility to assist the veteran in obtaining evidence to 
support his claim including medical records, employment 
records, or records from other Federal agencies.  The veteran 
was informed that he could substantiate his claim by 
providing statements from fellow sailors with whom he served.  
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim, 
and of the respective responsibilities with respect to 
obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All VA service department medical 
records and private medical records pertinent to the matter 
at issue are of record.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  VA afforded the veteran an examination 
in December 1998.  The examination report contained adequate 
clinical findings, diagnoses, and opinions pertinent to the 
claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 
3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  Although the veteran was not provided a 
letter specifically outlining the requirements of the VCAA, 
the information provided in the January 1999 correspondence 
and the Statement of Case serve as the functional equivalent 
of such notice.  


II.  PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002). 

As to the first prong of the criteria for service connection 
for PTSD, the evidence establishes that the veteran has a 
diagnosis of PTSD.  

Service medical records reflect that the veteran was seen for 
anxiety reaction in July 1968.  The veteran complained of 
anxiety, nervousness, nightmares, and visions of his wife 
dying.  He was treated with Librium.  At a psychiatric 
consultation dated in July 1968, the veteran reported 
nervousness manifested by nail biting.  The veteran indicated 
that he often became angry to the point of illness and that 
he experienced excessive worry.  On mental status evaluation, 
the veteran answered questions relevantly and coherently.  
There were no signs or symptoms of neurosis, psychosis, or 
organic brain damage.  The diagnosis was emotionally unstable 
personality with features of passive-dependency.  The 
veteran's personality disorder was manifested by inadequate 
emotional control, excessive concern over the possibility of 
harm coming to his family, nonspecific nervousness, and 
immature attitudes that create an inability to work 
effectively.  The veteran was recommended for administrative 
discharge.  

In July 1969, the veteran reported having had an emotional 
breakdown while on leave.  Nervous tension, tiredness, 
fatigue, depressive symptoms, sleeplessness were reported.  
It was noted that the veteran had been glib and highly 
manipulative.  A consultation report dated in July 1969 shows 
that the veteran absented himself from his ship (December 
1968) and went to work construction.  He was apprehended by 
civilian authorities in May 1969 and was tried by a special 
court-martial and was sentenced to perform hard labor without 
confinement.  The examiner described the veteran as angry 
with poor control over his hostility.  The veteran insisted 
on being released from the Navy so that he could care for his 
family.  His chronic impulsive behavior and poor emotional 
control was evident during the examination.  The diagnostic 
impression was emotionally unstable personality with passive-
aggressive and passive-dependent features.  The examiner 
recommended administrative separation as unsuitable due to 
his emotionally unstable personality  In August 1969, the 
veteran complained of nerves.  

Private treatment records dated in July and August 1973 
reflect that the veteran was nervous.  It was noted that he 
had had two nervous breakdowns.  

Private and VA medical records dated from 1983 to 1998 
primarily show treatment for alcohol abuse.  Additional 
diagnoses included depression and personality disorder.  At 
VA outpatient treatment facility in July 1998, the veteran 
reported that while serving in Vietnam he hauled supplies, 
causeways, and ammunition.  The veteran indicated that he was 
fired upon by snipers.  It was reported that the veteran had 
a nervous breakdown (which was felt to be questionable) while 
in Vietnam and that he was transferred out for treatment.  At 
discharge from service, the veteran reported that he was in a 
daze and unable to concentrate.  The diagnosis was alcohol 
dependence and depressive disorder.  

In December 1998, the veteran underwent a VA compensation and 
pension examination.  The examiner indicated that he reviewed 
the veteran's claims file and available medical records.  The 
veteran complained of sleep impairment.  The veteran reported 
that he had nightmares of being on the river, LSD. and being 
shot at in Vietnam.  He had nightmares of a Marine who was 
shot in front of him and who almost died.  The veteran added 
that he remembered being placed on guard duty with body bags 
of dead people around him.  The veteran complained of 
intrusive thoughts about having been homeless and excessive 
noise and stimulation with physiological responses.  The 
examiner noted that the veteran met the major criteria for 
PTSD by having combat experience and being under the threat 
of death and having experiences where he had seen violent 
death as the major "event" in PTSD.  The examiner indicated 
that many of the sequalae that veteran described in his 
nightmares, i.e., the death of the Marine within a few feet 
of him and the fact that his ship was under constant fire as 
it commuted back and forth on the Mekong and they always 
stood at "General Quarters" provided ongoing stressors, as 
well as continuation of his life challenges as a homeless 
person and as an alcoholic during those years.  At the 
conclusion of a mental status evaluation, the examiner 
diagnosed the veteran as having Axis I PTSD, major depressive 
disorder probably secondary to PTSD, and alcohol abuse, in 
remission.  The examiner opined that the veteran met the 
criteria for PTSD in that the "event" was his combat 
experience in Vietnam which precipitated the stress disorder 
including the manifestations of alcoholism.  

As the December 1998 VA examiner diagnosed as the veteran as 
having PTSD and associated the diagnosis with the veteran's 
claimed stressors, the next question is whether the stressors 
are verified.  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in a claim for service connection for PTSD.  6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty (MOS) to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory" i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, the veteran's military occupational specialty 
was with a civilian related occupation of 911- Water 
Transportation Occupations.  His service personnel records 
show that the veteran's awards and decorations include the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  Such decorations are not 
indicative of  participation in combat.  Thus, the Board 
finds that the veteran was not involved in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

As to stressors the veteran asserts that while serving aboard 
the USS WASHOE COUNTY LST 1165 (WASHOE) he was involved in 
transporting troops, equipment, vehicles, and C rations.  The 
veteran indicated that those items were transported to DaNang 
harbour along the Mekong Delta to the DMZ.  He indicated that 
the ship carried construction builders, working tugs, and 
causeway portal docks into the DMZ.  The veteran stated that 
while serving aboard the ship he witnessed a death and that 
the ship was fired upon.  The veteran indicated that they 
were at General Quarters at all times on the river.  

Service personnel records show that the veteran was assigned 
to the USS WASHOE from December 24, 1967, to May 1, 1968.  
The veteran left the WASHOE and was assigned to the USS 
COLONIAL on May 1, 1968.  The USS COLONIAL (LSD-18) was in 
San Diego when the veteran was reported on unauthorized leave 
on December 13, 1968.  His unauthorized leave continued, and 
he was declared a deserter on January 12, 1969.  He was 
apprehended by civil authorities on May 22, 1969. 

The record includes a ship history of the WASHOE provided by 
the veteran and a the  U.S. Armed Services Center for 
Research of Unit Records (Center) in February 2000.  These 
records reflect that the WASHOE in December 1967 participated 
in Operation MARKET TIME which was conducted to secure the 
coastline and adjacent waterways from enemy infiltration.  
The ship also dispensed fuel, food, water, and ammunition to 
patrol craft and other boats.  The ship was in Japan for 
upkeep on December 18, 1967 into 1968.  She sailed for 
DaNang, South Vietnam on March 1, 1968, in the company of two 
other ships and carried causeway sections to be used at 
Wunder Beach, South Vietnam.  Those sections were splashed 
and moved into place on March 17, 1968.  In performing this 
job, the WASHOE sustained damage to her port shaft.  The ship 
returned to the Philippine Islands for repairs that lasted 
from March 21 until March 26, 1968.  Thereafter, she returned 
to Vietnam, but further problems with the port shaft required 
her to return to Subic Bay for additional repairs until April 
28.  The ship then underwent sea trials and sailed t Japan, 
arriving on May 6.  During loading on June 3rd , WASHOE 
encountered the only fatality of the year-a seaman was 
crushed under a trailer during loading operations on a ramp.  
Also in June 1968, the ship assisted in evacuating two 
injured personnel from other ships.  The first evidence of 
the ship being involved in any combat support operations was 
not shown until October to December 1968.  

The record confirms that the veteran served aboard the WASHOE 
and that ship participated in operations in Vietnam.  
However, the record shows that the ship engaged in combat 
support operations from October to December 1968, long after 
the veteran had been transferred to the USS COLONIAL and 
during a period in which the veteran was AWOL.  In addition, 
there is no corroborating evidence that anyone was wounded 
while the veteran served aboard the WASHOE.  As noted the 
ship's history shows that the first fatality and ship 
assistance in evacuating two personnel were in June 1968, a 
time when the veteran was not aboard the ship.  Thus, the 
Board finds that there is no credible supporting evidence 
that the veteran's alleged in-service stressors actually 
occurred.  See West v. Brown, supra. (where a veteran-
claimant did not serve in combat or the stressor is not 
related to combat, his lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor); 
see also Zarycki v. Brown, 6 Vet. App. at 98.  Fossie v. 
West, supra.

The Board points out that the Center for Unit Research 
indicated that the veteran could provide additional 
information such as specific date of each stress incident.  
However, the veteran indicated in his VA Form 9 dated in 
March 2001 that he did not have any more detailed information 
to provide.  

Although health care professionals have accepted the 
veteran's account of his experience in service as correct, 
the Board is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given the evidence.  In that connection, the Board recognizes 
that the VA examiner in December 1998 indicated that he 
reviewed the veteran's claims file when he rendered his 
opinion that the veteran's claimed service stressors 
contributed to the veteran's development of PTSD.  As 
indicated by the record, the basis of the examiner's opinion 
is not supported by the record and is based on unverified 
stressors.  

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged in-
service stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD, therefore, fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f), have 
not been met.  Under these circumstances, the Board 
determines that the evidence does not show that the veteran 
incurred PTSD as a result of his active duty service, or any 
incident therein, and the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102; Gilbert v.Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

